                      Case 2:20-cv-00205-JCM-DJA Document 40 Filed 07/29/20 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    TROY CAPITAL LLC,                                    Case No. 2:20-CV-205 JCM (DJA)
                 8                                         Plaintiff(s),                     ORDER
                 9           v.
               10     PATENAUDE & FELIX APC, et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court is defendants Patenaude & Felix APC (“P&F”), Raymond A.
               14     Patenaude, Michael D. Kahn, Angie Hong Hoar, Kristopher C. Childers, and Ryan Johnson’s
               15     (collectively “defendants”) emergency motion to vacate order and to allow additional time for
               16     filing response to plaintiff’s partial motion for summary judgment. (ECF No. 39).
               17            “The court may determine whether any matter submitted as an ‘emergency’ is, in fact, an
               18     emergency.” Local Rule 7-4(c). This situation is not. Plaintiff’s attempts to collect on judgment
               19     are not an emergency. (ECF No. 39). This court has not even adopted plaintiff’s proposed
               20     judgment. (ECF No. 34).
               21            Furthermore, an “attorney’s failure to effectively manage deadlines, discovery, trial, or
               22     any other aspect of litigation does not constitute an emergency.” Local Rule 7-4(b). Here,
               23     plaintiff’s counsel had not calendared the response date.         (ECF No. 39).      Despite the
               24     circumstances,1 (id.), defendants had otherwise actively litigated this matter without issue, (ECF
               25     Nos. 20, 25, 29). Indeed, the parties stipulated for an extension of time at defendants’ request.
               26     (ECF No. 20).
               27
               28            1
                               Circumstances which should have been disclosed to this court sooner or stipulated and
                      handled amongst the parties.
James C. Mahan
U.S. District Judge
                      Case 2:20-cv-00205-JCM-DJA Document 40 Filed 07/29/20 Page 2 of 2



                1            Further briefing is required on this motion. Plaintiff shall file a response within 14 days
                2     from the date of this order. Thereafter, defendants will have 7 days to file a reply.
                3            Accordingly,
                4            IT IS SO ORDERED.
                5            DATED July 29, 2020.
                6                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
